 248DECISIONSOF NATIONALLABOR RELATIONS BOARDhim with discharge because of such factors. I shall recommend that the complaintbe dismissed to the extent of the allegations of paragraph 3 thereof.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Wilmington Casting Company is an Employer within the meaning of Section2 (2) of the Act and isengaged in commerce within the meaning of Section 2 (6)and (7)of the Act.2. InternationalUnion, United Automobile, Aircraftand Agricultural ImplementWorkers of America, UAW-AFL-CIO,is a labor organizationwithinthe meaningof Section2 (5) of the Act.3.The allegations of the complaintthatthe Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) and (3)of theAct havenot been sustained.[Recommendations omitted from publication.]Mohawk Business Machines CorporationandUnited Electrical,Radio and Machine Workers of America,Independent, LocalNo. 4301 and United Brotherhood of Carpenters&Joiners ofAmerica, AFL-CIO, LocalNo. 3127.2Case No. 2-CA-4365. July23,1956DECISION AND ORDEROn December 13, 1955, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the Carpentersfiled exceptions to the Intermediate Report and the Respondent alsofiled a supporting brief.'1Herein called the UE.As the AFLand CIO have merged, we are taking notice thereof and are amendingthe designation of the Carpenters accordingly.8Subsequent to the hearing,the Respondent in briefs filed with the Trial Examiner andthe Board,and the Carpenters in its exceptions,raised for the first time an Issue relatingto the compliance status of the UE and requested the dismissal of the complaint on thebasis ofGoodman Manufacturing Company v. N.L. R. B.,227 F. 2d465 (C. A. 7),whereinthe Court of Appeals for the Seventh Circuit held that the UE was not in compliance.Alternatively,the Respondent and the Carpenters requested that the record be reopenedto take evidence on the UE's compliance status. The Respondent also citedN. L. R B. v.Coca Cola Bottling Co. of Louisville,Inc.,219 F. 2d441 (C. A. 6),in support of its posi-tion.For the reasons given inDesaulnsers and Company,115 NLRB 1025, we herebydeny the foregoing requests.The Respondent in its brief also contends that we should withhold our decision in theinstant case until the Subversive Activities Control Board determines whether the UEisCommunist-infiltrated and not entitled under the Communist Control Act of 1954 (68Stat. 775, enacted August 1954),to the benefits of the National Labor Relations Act.Section 13 A (h) of the CommunistControl Actprovides in pertinent detail that "Whenthere is in effect a final order of the [Subversive Activities Control]Board determiningthat . . . [a] labor organization is . . . a Communist-infiltrated organization," suchlabor organization shall be ineligible to receive, the benefits provided by the NationalLabor Relations Act.We find that the pendency of a proceeding before the SubversiveActivities Control Board without a"final order"by that Board as to the UE's statusdoes not furnish a basis under the terms of the Communist Control Act for delayingthe decision herein.116 NLRB No. 28. MOHAWK BUSINESS MACHINES CORPORATION249The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, the brief, and the entire record inthis proceeding,4 and hereby adopts the findings,,' conclusions, andrecommendations of the Trial Examiner with the modification citedbelow.The Trial Examiner assumed, without deciding, that the Respond-ent, about a monthpriorto the UE's request on April 25 and 27, 1955,for recognition as the bargaining representative of the Respondent'semployees, joined the Phonograph Manufacturers Association andsigned a contract with the Carpenters containing certain benefitsand a union-security clause which was similar to the master contractthe Carpenters already had with the Association.As the Trial Ex-aminer points out, it is clear from the record that the Respondent'semployees were not informed of the Respondent's action in signinga contract with the Carpenters, had never expressly or otherwise con-sented to be represented by the Carpenters in a single multiemployerbargaining unit, and were neither solicited nor required to becomemembers of the Carpenters until after the UE made its claim.Whilewe agree with the Trial Examiner's conclusion that the Respondentcould not unilaterally and without the express or implied consent ofits employees bind them to representation in a multiemployer unit,we do not believe that theZia 6andItem?cases are applicable to thissituation.The controlling precedent isPepsi-Cola Bottling Com-pany of Kansas City,55 NLRB 1183, 1186, 1187, in which the Boardheld that a multiemployer bargaining unit is appropriate only ifthere is some indication that the employees in each of the constituentemployer groups, which themselves would comprise natural and in-herently appropriate units, have consented, expressly or otherwise,to be represented by a single bargaining agent in common with theemployees of other employers.Accordingly, as there is no evidencethat the Respondent's employees were given an opportunity to acceptor reject the Carpenters as their representative, we find in agreementwith the Trial Examiner that the Respondent's actions in signingthe contract with the Carpenters and otherwise assisting the Carpen-ters by making its facilities available to that Union in the face of theUE's recognition request violated Section 8 (a) (1), (2), and (3)of the Act.'The Respondent's request for oral argument is hereby denied because, in our opinion,the record,exceptions, and briefadequatelypresent the issues and positions of the parties.5We note and correct aninadvertency in the thirdparagraph of section III of theIntermediateReport, whichdoes not affectthe validity of the TrialExaminer's ultimateconclusions or our concurrencetherein : Thephrase "on March 2, 1955," should read "onApril 2,1955."9The Zia Company,108 NLRB 1134.7TheItem Company,113 NLRB 67. 250DECISIONS OF NATIONAL .LABOR RELATIONS BOARDORDERUpon the record in this case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Mohawk Business Machines Cor-poration, New York, New York, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Recognizing United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Local No. 3127, as the exclusive representativeof its employees for the purposes of collective bargaining, unless anduntil said labor organization shall have been certified by the NationalLabor Relations Board as the exclusive bargaining representative ofsaid employees in an appropriate unit.(b)Performing, enforcing, or giving effect to its agreement dated,April 1, 1955, with the United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Local No. 3127, or to any renewal, modification,or supplement thereof, or to any superseding agreement, unless anduntil the aforesaid labor organization shall have been certified by theNational Labor Relations Board as the exclusive bargaining repre-sentative of the said Company's employees in an appropriate unit, andthen only if the agreement to be given effect conforms to the provisionsof the National Labor Relations Act, provided, however, that nothingherein shall be construed to require the said Company to vary any sub-stantive provisions of such agreement, or to prejudice the assertion bythe employees of any rights that they may have thereunder.(c)Giving material aid or support to United Brotherhood of Car-penters & Joiners of America, AFL-CIO, Local No. 3127, or anyother labor organization, and otherwise interfering with the repre-sentation of its employees through a labor organization, of theirown choosing.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self -organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2. -Take the following affirmative action, which it is found will ef-fectuate the policies of the Act :(a)'Withdraw and withhold all recognition from United Brother-hood of Carpenters & Joiners of America, AFL-CIO, Local No. 3127,'or any successor thereto, as the exclusive representative of the said MOHAWK BUSINESS MACHINES CORPORATION251Company's employees for the purpose of collective bargaining unlessand until the said labor organization shall have been certified by theNational Labor Relations Board as such exclusive representative in anappropriate unit.(b)Reimburse its employees for any dues deducted from theirearnings and paid to, or being retained for, the United Brotherhoodof Carpenters & Joiners of America, AFL-CIO, Local No. 3127, bypaying to each of them a sum of money equal to the total of such duesdeducted from his or her earnings, and reimburse its employees forany initiation fees and assessments which they were compelled to pay,the Carpenters.(c)Post at its plant in New York, New York, copies of the noticeattached hereto and marked "Appendix." 8Copies of said notice, tobe furnished by the Regional Director for the Second -Region, -shall,after being duly signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon receipt there-of and maintained by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Decision and Order whatsteps it has taken to comply therewith.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.--8 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL withdraw and withhold all recognition from UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO,Local No. 3127, or any successor thereto, as the exclusive represen-tative of our employees for the purpose of collective bargaining,unless and until said labor organization shall have been certifiedby the National Labor Relations Board as such exclusive repre-sentative in an appropriate unit.'WE WILL NOT perform, enforce or give effect to our April 1, 1955,contract with the aforesaid labor organization, or to any exten- 252DECISIONSOF NATIONAL LABORRELATIONS BOARDSion, renewal, modification, or supplement thereof, or to anysuperseding agreement with said labor organization, unless anduntil said labor organization shall have been certified by theNational Labor Relations Board as the exclusive bargaining rep-resentative of our employees in an appropriate unit.WE WILL NOT encourage membership in, and grant assistance to,the aforesaid or any other labor organization by conditioningemployment of our employees upon joining and maintainingmembership in said labor organizations, except where such con-ditions shall have been lawfully established by an agreement inconformity with Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the right toself-organization,to form labor organizations, or to join or as-sist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.WE WILL reimburse our employees for any dues deducted by usfrom their earnings and paid to or being retained for the UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO,Local No. 3127, as well as for any initiation fees and assessmentswhich our employees were compelled to pay said labororganization.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization exceptto the extent above stated.MOHAWK BUSINESS MACHINESCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by the United Electrical and Radio and Machine WorkersofAmerica, Independent, Local 430, herein called the UE, the General Counselfor the NationalLaborRelations Board,by the ActingRegional Director for theSecond Region(New York, New York),issued his complaint dated August 11,1955, against Mohawk Business Machines Corporation,herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfair labor MOHAWK BUSINESS MACHINES CORPORATION253practices affecting commerce within the meaning of Section 8 (a) (1), (2),and (3)and Section 2 (6) and(7) of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act.Copies of the complaint,charge, and notice of hearing were dulyserved upon the parties hereto.With respect to the unfair labor practices,the complaint alleges that the Respond-ent entered into an exclusive collective-bargaining agreement with the United Brother-hood of Carpenters&Joiners of America, AFL, Local No.3127, herein called theCarpenters,at a time when the Carpenters did not represent a majority of its em-ployees, said agreement containing a requirement of membership in the Carpenters asa condition of employment,and thereby violated Section 8 (a) (1), (2),and (3)of the Act.The complaint alleges further conduct by the Respondent in violationof Section 8 (a) (1) and(2) of the Act.The Respondent's answer denies the com-mission of all the conduct alleged by the complaint as unlawful,but admits theexecution of the foregoing labor contract with the Carpenters.At the hearing theRespondent and the Carpenters submitted oral justifications for the contract whichare relatedinfrain this report.Pursuant to notice a hearing was held at New York City on various days inOctober 1955, before Thomas N. Kessel, the duly designated Trial Examiner.Allthe parties hereto were represented by counsel or other representatives.Full op-portunity to be heard,to examine and cross-examine witnesses,and produceevidence was afforded all parties.At the close of the hearing the General Counselargued orally,and after the hearing the Respondent and Carpenters filed briefswhich have been carefully considered.Motions made at the hearing by the Re-spondent and the Carpenters for dismissal of the complaint are disposed of in ac-cordance with the findings and conclusions herein.After the expiration of time for filing briefs, the Respondent submitted a supple-mental brief requesting the Trial Examiner to take judicial notice of the decisionin the case ofGoodman Mfg. Co. v. N. L. R. B.,227 F. 2d 465 (C. A. 7), in whichthe court,reversing the Board's decision,held that the UE was not in compliance withthe filing requirements of Section 9 of the Act.The Respondent correctly pointsout that the compliance status of the UE,the Charging Party herein,was not lit-igable in the hearing held in the instant proceeding,and now requests that thecourt's decision in theGoodmancase be taken as authority for the conclusion thatthe UEwas not in compliance when the charge in the instant proceeding was filedand that the complaint should therefore be dismissed,or that the record be re-opened to take evidence on the UE's compliance status.The UEhas by letteropposed the Respondent'srequest.The TrialExaminer has noted the court'sdecision in theGoodmancase and is of the view that the holding therein is incon-sistent with the Board's position regarding the nonlitigability of a union's compliancestatus in an unfair labor practice proceeding before a Trial Examiner as set out inCoca-Cola Bottling Company of Louisville, Inc.,108 NLRB 490. That ruling, ineffect,was reversed by the United States Sixth Court of Appeals as reported in219 F. 2d 441. On October 10, 1955, the United States Supreme Court grantedthe Board'spetition for certiorari to review the Sixth Circuit's holding. In viewthereof, and with proper deference for the Seventh Circuit's holding in theGoodmancase, the Trial Examiner is constrained to deny the Respondent's request for dis-missal of the complaint or the reopening of the record to take evidence regardingthe UE's compliance status.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaintalleges and the answer admits that the Respondent is a Marylandcorporationwithitsprincipaloffice and placeof businessin Brooklyn, New York,where itis engagedin the manufacture, sale, and distributionof magnetic recordingequipmentand related products.During the yearpreceding the issuanceof the com-plaint the Respondent in the courseof its business operations manufactured, sold,and distributed products valued inexcessof $500,000, of which products valuedin excessof $350,000were shipped from its plant in interstate commercedirectlyto Statesof the United States otherthanthe State of New York.It is found fromthe foregoingfactsthat theRespondent is engaged in commerce within the mean-ing of Section 2(6) of the Act. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf.THE LABOR ORGANIZATIONS INVOLVEDThe UE and the Carpenters are both labor organizations admitting to member-ship employees of the Respondent.Ili.THE UNFAIR LABOR PRACTICESA. The Respondent's labor contract with the CarpentersDisposition of one matter raised as a defense by the Respondent is appropriateat this point.The contract attacked as unlawful in the complaint states in its open-ing paragraph that it is an agreement between the Carpenters and the PhonographManufacturers Association, the latter being an Association of employers in the NewYork Metropolitan area engaged in manufacturing operations similar to those of theRespondent.The Respondent, however, is a signator of the contract along withthe Carpenters and the Association.The Respondent contends in its brief that theGeneral Counsel's case must fall because the complaint avers an unlawful contractbetween the Respondent and the Carpenters, whereas the contract shows that onlythe Carpenters and the Association are the contracting parties; that such variancebetween pleadings and proof is fatal to this proceeding. I accord no merit to thiscontention.The Respondent's answer expressly admits the averment of the com-plaint that it had executed the contract with the Carpenters, and at no time beforesubmission of briefs had there been any question raised or litigated in this casethat the Respondent was not a party to the contract in question.While it is truethat the contract itself designates the Association as a party and the complaint doesnot indicate this circumstance, I deem this inconsequential and find that the proofadequately conforms to the pleading in the complaint that the Respondent andthe Carpenters had entered the agreement alleged as unlawful.In substance, the contract in question accords exclusive recognition to the Carpen-ters as bargaining representative for the Respondent's employees, and requires theRespondent's employees, as a condition of their employment, to become membersof the Carpenters within 30 days following their employment.Provision is madefor deduction by the Respondent of union dues, initiation fees, and assessments fromemployee earnings, and delivery of these funds to the Carpenters. In addition, thecontract provides for terms and conditions of employment customarily found inlabor contracts including such benefits as a progressive pay scale, paid holidays,vacations, overtime pay, aminimumworkday, a union welfare fund with financialcontributionsmade thereto by the Respondent, and grievance and arbitrationprocedures.On its face, the contract was executed by all the parties on April 1, 1955, and isto expire on March 14, 1957, unless automatically renewed as provided therein.TheGeneral Counsel contends, however, that the contract was not executeduntil some-timenearthe end of April 1955, and then only after the UE had requested recognitionand collective bargaining of the Respondent on April 25, 1955.There is directtestimony by Ralph Westerfeld, the Respondent's vice president in chargeof engi-neering and plant production, that he saw the contract on March 2, 1955, and thatit then bore the signatures of all the signers including that of George Ryan, theRespondent's president, in behalf of the Respondent.On the other hand there istestimony from Murray Portnoy, the UE's businessagent,that when he conferredwith Ryan and Plant Manager Mason on April 25 and again on April 27 they saidnothing about the existence of a contract with the Carpenters, but instead, by theirwords and actions, implied that no such contract existed. It is further establishedthat the Respondent's employees were not informed about the contract until April27, 1955, after the UE's contact with the Respondentconcerning recognition andbargaining, and that the Respondent was opposed to representation of its employeesby the UE. These circumstances in the context of all the facts of this case permitan inference that the contract was not signed by the Respondent until after the UE'sdemands.No such determination, however, is necessary for the date of signing isimmaterial to the conclusions reached herein.The evidence is clear and undisputed that the Carpenters had not solicited the-membership of any of the Respondent's employees before the contractwas signed,and that no employee before then had become a member of or had in any way desig-nated the Carpenters as his bargaining representative. It is equally clear that theRespondent had contracted with the Carpenters without consulting its employeesor any representative designated by them and that the employees were not informedas to the existence of the contract and its terms until April 27, 1955, when they wereapprised thereof by Alan Roberts, the Carpenter's business representative, whoaddressedthe employees in the plant premises during the half hour before closing MOHAWK BUSINESS MACHINES `CORPORATION255time.On this occasion Roberts related to them the substance of the contract in-cluding the compulsory union-membership requirement.Solicitation of the em-ployees by the Carpenters began after Roberts had addressed them and continuedin the ensuing days until most, if not all, the employees had signed authorizationand membership-application cards.From May 1, 1955, the Respondent deducteddues for the Carpenters from "substantially"all of its employees'earnings.Finally, there is the admission and testimony by the Respondent's president, Ryan,that he had signed the contract with the Carpenters without regard to how manyemployees had become its members.He further testified that he could not recall,but did not believe, that when requested to sign by Roberts that the latter hadclaimed that the Carpenters then represented a majority of the employees.Ryanexplained that he had signed the contract because the Respondent had become amember of the Phonograph Manufacturers Association which, he had been in--formed, had a contract with the Carpenters for all its members.An employer violates Section 8 (a) (1) and (2) of the Act when it accordsexclusive recognition as the bargaining representative of all its employees to a unionwhich does not represent a majority of these employees and which has not evenclaimed that it represents such majority.The employer further violates Section 8(a) (1), (2), and (3) of the Act in the foregoing circumstances by executing acontract containing a provision compelling its employees to become members of theunion as a condition of their employment.The same contract is in these circum-stances also violative of Section 8 (a) (2) of the Act when it grants benefits to theemployees such as those contained in the contract herein involved, because theemployer thereby is giving unlawful assistance to the union favored with the con-tract.Absent extenuating factors it appears evident that the Respondent hadviolated all these statutory proscriptions by the execution of its contract with theCarpenters.The Respondent and the Carpenters defend the validity of the contractand its execution on the ground that the Respondent had before then become amember of the Phonograph Manufacturers Association. In effect, the parties con-tend that the Carpenters had been bargaining with the PhonographManufacturersAssociation as the exclusive representative of a single bargaining unit of all theemployees of the employer-members of the Association;that when the Respondentbecame a member of the Association its employees automatically became part ofthe appropriate bargaining unit represented by the Carpenters,and at the same timebecame subject to the terms and conditions of the existing contract covering theemployees in the appropriate unit.Before considering the legal aspect of this contention,it should be noted that itlacks factual support for there is insufficient evidence in the record to prove a historyof Association bargaining on the basis of a multiemployer unit.All that appearsis that there is an Association,that the Respondent may have become a member,'and that the Carpenters have contractual relations with either the Association or itsemployer-members on the basis of a master contract or separate contracts with theseveral employer-members patterned after a master agreement with the Association.Not in evidence are the crucial elements necessary to the existence of multiemployerbargaining through an association of employees,namely, a historical record of bar-gaining on a multiemployer basis, authorization by the employers to their Associationto bargain on their behalf,a binding obligation on the part of the employer-members to be bound by the agreement reached by the Association, and the achieve-ment of a master agreement with uniform terms and conditions for the employees ofall the employers or at least identical separate contracts signedby the,employers after1 There is even serious doubt that the Respondent became a member of the Associationat all,or that if it did,that its membership began before the Respondent signed thecontract involved herein with the CarpentersThe General 'Counsel had subpenaed theRespondent's canceled checks for payment of dues to the Association,but the Respondentfailedto produce these checks at the hearing.Ralph Westerfeld,one of the Respondent'stop level officials referred to,supra,testified at the hearing that he is familiar with theAssociation'sdues but could not say whether the Respondent had paid them.RobertUrian,Jr.,another of the Respondent's high ranking officials referred toinfra,testifiedthat he knew nothing "definitely"about payment of Association dues by the RespondentPayment of dues to the Association by the Respondent would have been regarded by meas evidence of its membership in the organization.Conversely, failure to pay such dueswould-imply nonmembership.Iwould expect the Respondent'saforementioned officialsto know whether the Respondent,in fact,had paid membership dues to the Association.Their professed ignorance thereof leads me to suspect that no dues were ever paid, or ifso, not before the contract with the Carpenters was signed.I do not make such finding,only because it is unnecessary to do so in- reaching the conclusions set forth hereinafter. 256DECISIONS OF NATIONALLABOR RELATIONS BOARDnegotiation of the master agreement by the authorized Associationnegotiators.Ishall nevertheless consider the merits of the defense as if the record disclosed theexistence of a multiemployer bargaining history between the Phonograph Manu-facturers Association and the Carpenters before the Respondent became a memberof the Association, and that the contract under scrutiny was formalizedas a conse-quence of the Respondent's becoming a member of the Association.That the Respondent's employees by themselves may constitute an appropriatebargaining unit is so elementary as to obviate discussion.On the other hand, giventhe proper conditions, they could be part of a multiemployer Association bargainingunit.In either event, because these employees had never had the opportunity to ex-press apreference as to whether they desired to be represented by the current bargain-ing agentof the multiemployer unit, or to be represented by another agent, or bynone, this opportunity may not be foreclosed by their employer's peremptory decisionto include them in the multiemployer unit and thus to impose upon them representa-tion by the bargaining agent of that unit.And this is so even if, as may be true here,the employer's decision resulted from joining an association of employers which his-torically has bargained for its members on the basis of a multiemployer unit.Toinsure to employees the protection of the rights guaranteed them by Section 7of the Act to engage in collective bargaining through representatives of their ownchoosing or to refrain from engaging in collective bargaining, the Board in the recentZia Companyrepresentation case, 108 NLRB 1134, reverted to the former policywhich had obtained in thePeterson & Lytlecase, 60 NLRB 1070, that where a groupof employees has been excluded from a unit in which they may appropriatelybe included, they should not be placed in the established bargaining unit without firstbeing extended the opportunity to vote as to whether or not they desire to be repre-sented by the current bargaining agent of the established unit. In explanation of thisreversion to former policy, the Board said,Adherence to this principle will, in the opinion of the Board, tend to insure thatthe wishes of small groups of employees no longer will be thwarted by the nu-merical superiority of employee-members of anexistinghistorical unit fromwhich the former have been excluded-a situation formerly brought about by thesmall groups being absorbed into that bargaining unit without first being affordedthe opportunity to express their true desires.The cogency of theZiaprinciple is forcibly demonstrated in this case by the indicationin the record that the employees of the various employers in the Phonograph Manu-facturers Association number about 600 to 1,000 and all belong to the Carpenters,whereas the Respondent has only 90 or so employees.Following theZiacase the Board held inThe Item Companycase, 113 NLRB67, an unfair labor practice proceeding, that an employer violated Section 8 (a)(1), (2), and (3) of the Act by requiring a group of its employees to join and main-tainmembership in a union as a condition of their employment where these em-ployees had not been part of the bargaining unit comprised by the employer's otheremployees, had not been granted a free choice in the selection of the union repre-senting that unit as their bargaining agent, and where these employees had not beenbargained for or covered by prior contracts between their employer and the union. InThe Item Companycase the employee group deprived of its freedom of choice by theiremployer's unlawful action was found by itself not to be an appropriate unit.Theviolationwas there held to have been incurred even without regard to theZiaprinciple, but under the former doctrine 2 which preserved the right of a freechoice of bargaining representative by employees from their employer's preemptiveaction where no opportunity for expressing such choicein anappropriate unit hadbeen afforded them in the past.Application of the foregoing Board principles to the facts of the instant case com-pels afinding of violation by the Respondent.Whether the Respondent's employeesare by themselves an appropriate unit or should be regarded as a separate group ap-propriately part of a larger multiemployer unit the result is the same.They neverhad the opportunity freely to express their choice as to a bargaining representative.By signing, maintaining, and enforcing the contract with the Carpenters the Respond-ent compelled its employees to join the Carpenters in order to retain their employmentand deprived them of their right freely to selecta bargainingagent of their ownchoosing or to refrain fromengagingin collective bargaining, all in violation ofSection 8 (a) (1), (2), and (3) of the Act .32 SeeWaterous Company,92 NLRB 76.3 Cf.Pittsburgh Valve Company,114NLRB 193. MOHAWK BUSINESS MACHINES CORPORATION257B. Other conduct violative of the ActAs noted,Portnoy, the UE business agent, had conferred with President Ryan onApril 25 and 27, 1955, and had on these occasions requested recognition of his unionas bargaining representative of the Respondent's employees and had also requesteda bargaining conference.On April 25, Portnoy had also caused a telegram to besent to Ryan claiming majority representation and requesting bargaining.Portnoycredibly testified that he had been signing up the Respondent'semployees since hehad first met with a group of them on March 18, and that during his April 25 meetingwith Ryan he had offered to have the signed cards checked to prove the UE'smajority or to have the question of representation settled by an election.Ryan theninformed Portnoy that the Respondent'sboard of directors was to meet the nextday and that he wished to secure advice from counsel, and it was agreed that theparties should meet again on April 27.Plant Manager Mason who had been sum-moned by Ryan was present during these discussions.On April 27, Portnoy againvisited Ryan at the plant and was accompanied by several of the Respondent's em-ployees.Portnoy brought up the matter of recognition of the UE and Ryan askedhim to postpone this matter until later in the day to give him a chance to contacthis attorney.Portnoy was then to be notified by Ryan's attorney about arranginga conference with a committee of employees from the plant.At about 4 p. m.that day Portnoy received a call from an employee who informed him about theaforementioned meeting being held by Roberts of the Carpenters in the plant withthe Respondent'semployees.Portnoy called the plant,but was unable to reachRyan.That night he learned from an employee about the Respondent's contract withthe Carpenters.He went to the plant the next morning where he met Mason whoin response to Portnoy's charge of a "double-cross" placed full responsibility forwhat had happened on Ryan.Concerning the April 27 meeting conducted by Roberts in the Respondent'splant,Roberts testified that he had been notified by Mason about Portnoy's activities andthat he had come to the plant that day as a result of the call.He arrived duringthe afternoon while the plant was still operating and conferred with several manage-ment officials.According to Roberts,he asserted his right under the contract togo into the plant to address the employees,but objection was raised by the plantofficials to interruption of production.This matter was resolved by Roberts' promisethat the Carpenters would reimburse the Respondent for any time lost by employeesfrom work while Roberts occupied them with his activities.Thereupon,at about4:10 p. m., 20 minutes before the end of the regular workday,the plant machinerywas shut down,the employees were congregated on. the plant floor,and Roberts wasintroduced to them by Mason.Roberts requested the departure from his audienceof plant officials, and these persons left the immediate area of the assembled em-ployees.During his talk to the employees Roberts told them,as related hereinabove, thatthe Respondent had joined the Phonograph Manufacturers Association and thatconsequently its employees were automatically covered by the contract which theAssociation had with its employer-members.He read the provisions of the con-tract to the employees including the requirement that they must join the Carpentersas a condition of their employment.A question-and-answer period ensued inwhich Roberts made clear to his questioners that they had no alternative,but thatthey must become members of the Carpenters to retain their jobs.As stated above,there was some solicitation of employees for membership in the Carpenters.Dur-ing the interchange with Roberts various employees raised critical questions whichresulted in heated discussions.Some employees left before the session ended butshortly returned.Plant officials'summoned the police because of fear of an incidentwhich might result in damage to plant property and the meeting ended soon afterupon Mason's request. .There is in evidence a canceled check made out by the Carpenters payable to theRespondent dated April 29, 1955,in the sum of $31.09 which I am satisfied showspayment by the Carpenters to the Respondent for the time lost by the employeesduring the foregoing meeting. I am also satisfied as indicated by testimony in therecord that a notice was posted on the plant bulletin board to show that this pay-ment had been made by the Carpenters to the Respondent.The General Counsel presented testimony by two former employees of the Re-spondent,Stanford Bryant and Martin Lifshitz,to show that in the days immediatelyfollowing Roberts'speech employees were solicited for membership in the Car-penters by employee Joe Stewart and another employee identified only as "Estelle,"and that these soliciting activities were conducted during working time with the405448-5T-vol. 116-18 '258DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of Respondent's officials including Foreman Conrad White, Plant Man-ager Mason, and Robert Urian,Jr.,Respondent's vice president and sales manager.Lifshitz testified that on a day while Stewart was thus engaged he was told by MasonthatUrian had given the Carpenters cards to Stewart with instructions to handthem out to the employees.This was denied by Urian.Considerable testimonywas also given by the aforementioned employees,particularly Lifshitz,to establishthat Stewart was a supervisor.On the other hand, Ralph Westerfeld,the above-mentioned director and vice president,and Urian gave testimony to prove thatStewart was a rank-and-file employee and not a supervisor.From my considera-tion of the testimony of the several witnesses on this question I am satisfied thatalthough Stewart in the course of his work may have told Lifshitz or other em-ployees in the shipping department what specific duties they should perform fromtime to time, that he did not possess authority so to order them and, in any event,such orders or instructions as he gave them were of a routine nature not involvingthe degree of independent judgment requisite to a finding of responsible direction.There is insufficient proof to satisfy me that Stewart had authority to take actionaffecting the status of employees.I conclude he was not a supervisor within themeaning of the Act.Concerning Stewart's soliciting activities,Westerfeld testified that on April 28he had seen Stewart attempt to sign up one employee during working time, but thatStewart's activities for the Carpenters were otherwise confined to lunch periodsand breaks in the workday.On the occasion when he saw Stewart soliciting dur-ing working time he reported the incident to Urian who was administratively overStewart, and asked Urian to have Stewart stop this activity.Urian testified that hedid speak to Stewart,and ordered him not to solicit during working hours. I be-lieve that Urian did order Stewart to cease soliciting.I also credit his denial thathe had handed cards to Stewart with intruction to solicit.Lifshitz credibly testified that during the afternoon of April 29,1955, 2 days afterRoberts' speech,he was directed by Stewart to go to President Ryan's office.Fifteento twenty other employees were congregated there.PlantManager Mason and arepresentative of the Carpenters,identified asMeyer "Chase"or "Chafe" (thisperson was probably the Meyer Chait whose name appears on an exhibit in evidence)were also present.Mason explained to the assembled employees that they hadbeen called in because they had not signed cards for the Carpenters and that therepresentative from this union wished to address them.During the ensuing dis-cussion the point was raised whether it was compulsory for the Respondent's em-ployees to join the Carpenters,and Chait responded in the affirmative.Lifshitzquestioned the legality of such, requirement,whereupon Chait stated that the Re-spondent's employees had no choice in the selection of a representative becausethe Respondent'smembership in the Phonograph Manufacturers Association auto-matically compelled their acceptance of the Carpenters as their representative.Lifshitz further credibly testified that during the week following Roberts' speechhe had been summoned to Mason's office.On this occasion Mason asked Lifshitzwhether he had signed a Carpenters card and was told by Lifshitz that he had notyet done so but that he would if he thought this would be of benefit to him.Masonthen admonished him that he could not continue to work for the Respondent ifhe did not sign a card.When Lifshitz countered that he would have a "goodcase" if he were fired and the Respondent'scontract with the Carpenters shouldbe "set aside,"Mason warned him he would be "taking a big chance."From the foregoing I find that the Respondent engaged in the following unlawfulconduct:No doubt exists that Roberts and his union associates came to the plant on April27 at the behest of the Respondent'sofficials,and that his speech to the employeeswas made on plant premises during working hours with the Respondent's acquiescence.I am convinced that this invitation was timed to enable the Carpenters to rush itsorganization of the Respondent'semployees while Portnoy was falsely lulled intothe belief that he would be contacted by the Respondent to consider the UE's claimfor recognition and its bargaining request. It is true that there was objection by theRespondent's officials to the interruption of work while Roberts addressed the em-ployees, but this opposition was withdrawn upon the agreement for reimbursementof lost time by the Carpenters.This objection does not alter the fact that theCarpenters was materially aided by the Respondent's grant to Roberts of the plantpremises as well as by the curtailment of production to permit him to carry outhis union activities.I note that the Carpenters did not reimburse the Respondentfor any loss incurred by its sacrifice of a period of productivity:I find that by suchmaterial assistance to the Carpenters the Respondent violated Section 8 (a) (2) MOHAWK BUSINESS MACHINES CORPORATION259of the Act. Similarly I find that the Respondent violated Section 8 (a) (2) bygranting the Carpenters the use of President Ryan's office during worktime to solicitthemembership of employees. I further find that by this grant to the Carpenters,of plant facilities during working time to conduct union activities,the Respondentpermitted the impression reasonably to be created by the employees that it sup-ported and approved of the remarks made to them on these occasions by the Car-penters' spokesmen to the effect that they' must join the Carpenters to retain theirjobs and that the Respondent thereby coerced the employees in violation of Section8 (a) (1) of theAct.FinallyI find that by Plant Manager Mason's interrogationof employee Lifshitz as to whether he had signed a card for the Carpenters, andhis admonition to him that he could not continue to work if he did not sign, theRespondent violated Section 8 (a) (1) and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesI shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent has violated Section 8(a) (1), (2), and(3) of the Act by executing,maintaining,and enforcing the contract dated April 1,1955, granting exclusive recognition as bargaining representative of its employeesto the Carpenters despite lack of authorization by these employees to the Carpentersto represent them in such capacity, and by providing in this contract for compulsorymembership of its employees in the Carpenters. I have also found that the Re-spondent has unlawfully aided the Carpenters and coerced its employees in violationof Section 8 (a) (1) and(2) of the Act by granting the Carpenters the use of itsplant during working time to unionize employees,by acquiescing in the Carpenters'threats to employees of discharge for failure to become its members,and by itselfcoercing employees by threatening them with discharge for failure to join theCarpenters.In accord with the Board's established policy, it will be recommendedthat the Respondent withdraw and withhold recognition from the Carpenters asthe exclusive collective-bargaining representative of the Respondent's employees andcease giving effect to the said agreement with the Carpenters or to any modification,extension,supplement,or renewal thereof, or to any superseding agreement withthe Carpenters unless and until the Carpenters shall have been certified by the Boardas the collective-bargaining representative of the Respondent'semployees in anappropriate unit.Nothing in this recommendation,however,shall be deemed torequire the Respondent to vary those wages, hours of employment,rates of pay,seniority,or other substantive provisions in its relations with its employees whichthe Respondent has established in the performance of the said agreement, or toprejudice the assertion by its employees of any right that they may have thereunder.As a result of the illegal conduct of the Respondent,its employees have beencoerced into joining and paying dues to the Carpenters.It is also conceivable thatthese employees were compelled to pay initiation fees and assessments to the Car-penters as provided in the contract.I deem it necessary in order to effectuate thepolicies of the Act to recommend that the Respondent reimburse all employees fromwhom such dues have been deducted from earnings by the Respondent in behalf ofthe Carpenters in an amount equal to such deductions,as well as for initiation feesand assessments which these employees were compelled to pay the Carpenters.In view of the nature of the unfair labor practices committed,the commission bythe Respondent of similar and of other related unfair labor practices may be antici-pated.Itwill therefore be recommended that the Respondent be ordered to ceaseand desist from in any manner infringing upon the rights guaranteed the employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Mohawk Business Machines Corporation is an employerwithinthe meaning ofSection 2(2) of the Act, and is engaged in commerce within the meaning of Section2 (6) and(7) of the Act. 260DECISIONSOF NATIONALLABOR RELATIONS BOARD2.United Brotherhood of Carpenters & Joiners of America, AFL, Local No. 3127,.and United Electrical and Radio and Machine Workers of America, Independent,.Local 430, are labor organizations within the meaning of Section 2 (5) of the Act.3.By executing, maintaining, and enforcing the contract with the Carpentersdated April 1, 1955, the Respondent has violated Section 8 (a) (1), (2), and (3)of the Act.4. By giving material aid and support to the Carpenters in the face of attemptsby the UE to represent the Respondent's employees, the Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed bySection 7 of the Act, and has thereby violated Section 8 (a) (1) and (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Cutter LaboratoriesandInternational Union of Operating Engi-neers, Stationary Local No.39, AFL-CIO, Petitioner.Case No.20-RC-2981. July 23,1956SUPPLEMENTAL DECISION AND ORDEROn April 12, 1956, the National Labor Relations Board issued itsDecision and Direction of Election 1 herein finding that all boiler-room attendants at the Employer's Berkeley, California, plant mayconstitute a separate unit for purposes of collective bargaining.Ac-cordingly, an election by secret ballot was conducted on April 27, 1956,under the direction and supervision of the Regional Director forthe Twentieth Region.On that date, the Regional Director issuedand duly served on the parties 2 a tally of ballots.The tally showedthat there were two eligible voters and that both cast their ballotsin favor of the Petitioner.On May 2, 1956, the Employer filed timely objections to the elec-tion alleging in material part that because of the expected comple-tion of the installation of additional automatic equipment in itsboilerroom, it intended to reduce its boilerroom complement of em-ployees from 2 employees to 1, and that the Board therefore shouldnot certify a union as the bargaining representative for a unit ofonly 1 employee.After investigation, the Regional Director onMay 4, 1956, issued his report on objections finding that the Em-ployer's objections did not raise any substantial or material issueswith respect to the election and recommending that the Board over-rule the objections and the Petitioner be certified.The Employer filed no formal exceptions to the Regional Director'sreport.However, on May 17, 1956, it notified the Board by telegramthat the installation of the additional boilerroom equipment would1 Not reported in the printed volumes of Board Decisions and Orders.2 International Longshoremen's Warehousemen's Union, Local 6 (Ind.)waspermittedto intervene in the earlier proceeding on a basis of its contractual interests.116 NLRB No. 35.